 1   GREENBERG TRAURIG, LLP
     HAROLD H. DAVIS, JR. (SBN 235552)
 2   davish@gtlaw.com
     FOUR EMBARCADERO CENTER, SUITE 3000
 3   San Francisco, California 94111-5983
     Telephone: (415) 655-1300
 4   Facsimile: (415) 707-2010
 5   Attorney for Defendant
     ADVANTECH CORPORATION
 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                          NORTHERN DISTRICT OF CALIFORNIA

10
     ALTAIR LOGIX LLC,                   Case No. 4:19-cv-01596-HSG
11
               Plaintiff,                ORDER GRANTING UNOPPOSED
12                                       MOTION FOR HAROLD H. DAVIS, JR.
     v.                                  TO WITHDRAW AS COUNSEL OF
13                                       RECORD FOR ADVANTECH
     ADVANTECH CORPORATION,              CORPORATION AND TO TERMINATE
14                                       ECF NOTIFICATIONS
               Defendant.
15                                       JURY TRIAL DEMANDED
16

17

18

19

20

21

22

23

24

25

26

27

28
 1          The Court, having considered Defendant Advantech Corporation’s Unopposed Motion for
 2   Harold H. Davis, Jr. formerly of K&L Gates, LLP to Withdraw as Counsel of Record for
 3
     Advantech Corporation and to Terminate ECF Notifications, is of the opinion that it should be,
 4
     and is hereby, GRANTED.
 5
            It is therefore ORDERED that Harold H. Davis, Jr., formerly of K&L Gates, LLP be
 6

 7   withdrawn as counsel of record for Advantech Corporation and ECF notifications to Mr. Davis are

 8   to be terminated in connection with this case.

 9          SO ORDERED.
10
      Dated: November ___,
                        6 2019
11

12
                                                      __________________________________
13
                                                      JUDGE HAYWOOD S. GILLIAM, JR.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
